UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 XBIOTECH INC. (Name of Issuer) Common Shares,no par value (Title of Class of Securities) 98400H102 (CUSIP No.) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) ýRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.98400H102 Name of reporting person. Josef Karl Gut Check the appropriate box if a member of a group (see instructions). (a) o (b) o SEC use only. Citizenship or place of organization. Switzerland Number of shares beneficially owned by each reporting person with: Sole voting power. Shared voting power. Sole dispositive power. Shared dispositive power. Aggregate amount beneficially owned by each reporting person. Check if the aggregate amount in Row (9) excludes certain shares (see instructions).o Percent of class represented by amount in Row (9). 7.62% Type of reporting person (see instructions). IN - 2 - SCHEDULE 13G JOSEF KARL GUT XBIOTECH INC. Item 1. (a)Name of Issuer: XBiotech Inc. (b)Address of Issuer’s Principal Executive Offices: 8iverside Drive, Bldg 4, Ste 100 Austin TX 78744 Item 2. (a)Name of Person Filing: Josef Karl Gut (b)Address of Principal Business Office or, if none, Residence: Josef Karl Gut UFC Ltd. Family Office Selnaustrasse 5 8001 Zurich, Switzerland (c)Citizenship: Switzerland (d)Title of Class of Securities: Common Shares, no par value (e)CUSIP No.: 98400H102 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. - 3 - Item 4. Ownership. As of December 31, 2015: (a)Amount Beneficially Owned: 2,461,000 shares. (b)Percent of Class: 7.62%.Based upon 32,279,106 shares of common stock outstanding at December 31, 2015. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 2,461,000 shares (ii) Shared power to vote or to direct the vote (iii)Sole power to dispose or to direct the disposition of 2,461,000 shares (iv)Shared power to dispose or to direct the disposition of Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:o Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. - 4 - Item 10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 12, 2016 /s/ Josef Karl Gut Josef Karl Gut - 5 -
